DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2 February 2022 has been entered:
claim 1 is amended; and
claims 12-19 are withdrawn.
Claim(s) 1-19 is/are pending and considered below. Otherwise noted in current Office Action below, Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 35 U.S.C. 112(b) rejections, previously set forth in the Non-Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach (US 2014/0239038 A1) in view of Williams (US 2014/0276932 A1).
Regarding claim 1, Leimbach discloses a surgical instrument (210, Fig. 12) insertable through a trocar, wherein said surgical instrument comprises: 
a handle (220); and 
a shaft (222) extending from said handle, comprising: 
a frame (235, Fig. 16A); 
a proximal portion (237) connected to said handle (Fig. 12); 
a distal portion comprising an end effector (212); 
an articulation joint (211), wherein said end effector is rotatable about said articulation joint; 
an articulation actuator (239) operably coupled to said end effector, wherein said articulation actuator is selectively movable to rotate said end effector in a first direction and a second direction ([0068]); 
an outer housing (232) slidable relative to said frame ([0058]), comprising: 
a distal housing portion (231) adjacent said articulation joint; and 
(235) extending between said proximal portion and said distal non-round housing portion, wherein said longitudinal round housing portion comprises a first diameter (diameter of 235), wherein said distal non-round housing portion comprises a second diameter (width of 231), wherein said first diameter is less than said second diameter (Fig. 13), and wherein said distal non-round housing portion and said longitudinal round housing portion are sized and configured to be inserted through the trocar into a surgical site ([0058]); and 
an articulation lock configured to engage said articulation actuator and prevent the rotation of said end effector (“Articulation joint (211) may be remotely articulated by control knob (239) such that end effector (212) may be deflected from the longitudinal axis (LA) of shaft (222) at a desired angle (a),” [0062]; “The teeth of gear 240 may selectively engage a locking member to provide selective locking of articulation angle”, [0065]), wherein said articulation lock is positioned within said distal non-round housing portion (Fig. 16A/B).

Leimbach does not explicitly disclose that the distal housing portion is a distal non-round housing portion, wherein said distal non-round housing comprises flat sides and edges.
However, Williams discloses a distal non-round housing portion (proximal neck housing 232), wherein said distal non-round housing (232) comprises flat sides (two chamfered distal surfaces 232a) and edges (edges surrounding the surfaces 232a, see at least Fig. 6). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the outer housing, as disclosed by Leimbach, to comprise a distal non-round housing portion comprising flat and uninterrupted Williams, with the motivation to increase the maneuverability of the end effector during articulation (see how end effector functions with the neck housing 232, Figs. 6 and 23).

Furthermore, the inclusion of such feature(s) would have been an obvious matter of design choice in light of the distal housing portion already disclosed by Leimbach. Such modification would not have otherwise affected the distal round housing portion and would have merely represented one of numerous feature(s) that the skilled artisan would have found obvious for the purposes already disclosed by Leimbach (to place all essential structures in smallest possible space, to increase maneuverability and minimize damage on patient, [0058] & [0060]).  Additionally, applicant has not persuasively demonstrated the criticality of providing the feature(s) versus the feature(s) disclosed by Leimbach (Applicant does not provide explanation of critical benefit of having specifically a non-round housing portion with flat sides compared to a round housing portion, as any shape that would take up the least space would provide the same benefit of greater maneuverability as a non-round housing portion).

Regarding claim 2, modified Leimbach discloses the surgical instrument of claim 1, wherein said end effector comprises a staple cartridge (74) including staples (70) removably stored therein ([0037], Fig. 6).
Regarding claim 3, modified Leimbach discloses the surgical instrument of claim 2, wherein said end effector further comprises an anvil (18) configured to deform said staples, and wherein said anvil is rotatable relative to said staple cartridge (as shown in Fig. 3).
Regarding claim 4, modified Leimbach discloses the surgical instrument of claim 2, wherein said end effector further comprises an anvil (18) configured to deform said staples, and wherein said staple cartridge is rotatable relative to said anvil (as anvil 18 opens up in Fig. 3, the cartridge is rotatable relative to said anvil).
Regarding claim 5, modified Leimbach discloses the surgical instrument of claim 2, wherein said staple cartridge is replaceable (“an unspent staple cartridge (37) to be removably installed into a channel of lower jaw (16),” [0037]).
Regarding claim 6, modified Leimbach discloses the surgical instrument of claim 1, wherein said end effector is replaceable (disassembly shown in Fig. 6, meaning the end effector can be taken apart and replaced.).
Regarding claim 7, modified Leimbach discloses the surgical instrument of claim 1, wherein said longitudinal round housing portion defines a longitudinal axis, and wherein said distal non-round housing portion is eccentrically offset with respect to said longitudinal axis (with Williams’ modification, chamfer portion 232a is offset with the longitudinal axis, Williams Fig. 6).
Regarding claim 8, modified Leimbach discloses the surgical instrument of claim 1, wherein said proximal portion of said shaft comprises a connector including a latch configured to releasably hold said shaft to said handle (“Proximal portion (237) of closure tube (232) is proximally connected with ramped proximal portion (236) and is sized to couple with distal portion (238) of handle portion (220). Proximal portion (237) has a larger diameter than central portion (235). Portions (231, 234, 235, 236, and 237) of closure tube (232)”, [0058]; coupling equivalent to latching).
Regarding claim 9, modified Leimbach discloses the surgical instrument of claim 1, wherein said articulation lock is entirely positioned in said distal non-round housing portion (240 positioned entirely within where distal housing portion is housing, Figs. 16A/B).
Regarding claim 10, modified Leimbach discloses the surgical instrument of claim 1, wherein said articulation lock comprises a fixed portion (242/244) mounted to said frame (Fig. 16a) and a lock portion (gear 240) movable within said distal non-round housing portion.
Regarding claim 11, modified Leimbach discloses the surgical instrument of claim 10, wherein said fixed portion is in said longitudinal round housing portion (Fig. 16A).

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Regarding Applicant’s argument over 35 USC § 103 rejections on claim(s) 1 as unpatentable over Leimbach in view of Williams, Applicant stated that Leimbach in view of Williams does not suggest “a distal non-round housing portion adjacent to the articulation joint, wherein the distal non-round housing portion comprises flat sides and edges”. Examiner respectfully disagrees. As analyzed in the rejection above, Williams discloses a distal non-round housing (232) comprises flat sides (two chamfered distal surfaces 232a) and edges (edges surrounding the surfaces 232a, see at least Fig. 6). While Applicant argues that “the chamfered surfaces 232a are cut outs”, which may be true, such cut outs still have flat surfaces with edges, which is the claimed limitation.
Furthermore, as stated in para. 473 of Subject Application Publication which is quoted in REMARKS, having a specific shape of flat surface and edges do not provide more efficient 
If Applicant wishes to further clarify the arguments and/or limitations, Examiner encourages Applicant to schedule a telephonic interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731